office_of_chief_counsel internal_revenue_service memorandum number release date cc pa cbs br3 posts-158698-01 uilc date date to halvor n adams senior counsel large mid-size business cc lm f li from peter j devlin chief branch collection bankruptcy summonses cc pa cbs br3 subject leasing isp this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues may the service properly serve an administrative_summons on a corporation by serving the individual or entity that the corporation has designated as its agent for service of process or by serving a state official if state law designates that official as the corporation’s agent for service of process conclusions there may be a basis in law for this type of process under rule h and rule a of the federal rules of civil procedure frcp but it is not developed by case law and is subject_to the district court’s discretion moreover a corporation’s registered agent whether designated by the corporation or by state law will not have the knowledge or records sought by the summons therefore unless the service has no other way to identify and locate a corporate officer the service should not employ this method for serving a summons if the service cannot locate or identify a corporate officer it may be appropriate to summon the registered or state agent to learn from that posts-158698-01 agent the names and locations of persons the agent would contact to communicate with the corporation facts when examining certain shelters revenue agents have encountered corporations that are difficult to serve with a summons because they may not have a regular place of business you have asked whether under these circumstances the agent can validly serve a summons under sec_7603 by hand delivering it to the individual or entity the corporation has designed as its agent for service of process or to the official that is designated by state law as the corporation’s agent for service of process law and analysis sec_7603 provides the general_rule for serving a summons - a summons may be delivered in hand to the person to whom it is directed or left at his last and usual place of abode the rule provides no direct guidance for serving a summons on a corporation but the case law is well developed that such a summons may be served on a corporate officer 648_f2d_361 5th cir and see eg united_states v grable and sons metal products inc no mc u s dist lexis at w d mich date for this reason the service’s general practice is to serve a summons directed to a corporation on a corporate officer there is some legal authority to support serving a summons directed to a corporation on any person authorized by state law to accept service of process for the corporation that authority is derived by analogy from rule h and rule a of the frcp rule sets for the procedures for serving a summons and complaint when beginning a law suit in federal court in pertinent part rule h provides unless otherwise provided by federal_law service upon a domestic_corporation that is subject_to suit under a common name shall be effected b y delivering a copy of the summons and of the complaint to an officer a managing or general agent or to any other agent authorized by appointment or by law to receive service of process and if the agent is one authorized by statute to receive service and the statute so requires by also mailing a copy to the defendant emphasis added by itself rule does not apply to summons enforcement cases insomuch as it specifically applies to the procedures for beginning a federal_law suit but it is tied to summons proceedings by rule a which states in pertinent part a to what proceedings applicable posts-158698-01 these rules apply to proceedings to compel the giving of testimony or production of documents in accordance with a subpoena issued by an officer or agency of the united_states under any statute of the united_states except as otherwise provided by statute or by rules of the district_court or by order of the court in the proceedings in 400_us_517 the supreme court specifically ruled that rule a applies the frcp to summons enforcement proceedings but the supreme court hastened to add that the rules are not inflexible in this application rule a goes on specifically to recognize that a district_court by local rule or by order may limit the application of the rules in a summons proceeding donaldson v united_states u s pincite declining to apply rule a as guaranteeing the taxpayer a right to intervene in a summons enforcement hearing and reasoning that the application of the frcp was not intended to impair the summary nature of the summons enforcement proceeding so long as the rights of the party summoned are protected thus the courts have considerable discretion in deciding whether to apply a specific rule_of civil procedure in a summons enforcement case this discretion is particularly illustrated in cases in which the court has refused to permit a taxpayer or summoned person to conduct discovery under the frcp in order to challenge a summons see eg united_states v interstate tool engineering corp u s t c e d wis notably the district court’s discretion in modifying the frcp is not limited to the discovery provisions see 954_f2d_1000 5th cir the court modified the 3-day provision of rule b concerning default judgments by entering a show cause order for the enforcement of a summons and later entering a default judgment modification upheld under rule a and the government was not required to give days notice of its application of a default judgment there is a virtual dearth of case law dealing with the precise issue for which you seek guidance you offered one case 561_fsupp_354 c d calif that supports the proposition that the service may follow the methods for service described in rule when serving a corporation in that case the service served a summons on the managing agent of a foreign_corporation and the court referred to the text of what was at the time codified at rule d which allowed for service on a foreign_corporation by delivering process to an officer a managing or general agent or to any other agent authorized by appointment or by law to receive service of process in toyota motor corporation the court indicated that where no procedure is otherwise specified by statute it is appropriate to look to the frcp for guidance on the proper method for serving an administrative posts-158698-01 summons on a foreign_corporation our research disclosed an additional case bishop v united_states u s t c big_number n d fla which states in dicta that a summons may be served properly under sec_7603 on a corporation by serving it on an officer director managing agent or other person authorized to accept service thus the case law support for serving a summons on a corporation’s registered agent or anyone authorized under state law to accept service of process on behalf of the corporation is not well developed case development hazards and other considerations we think that a case can be made for serving a corporation by personally handing the summons to the corporation’s registered agent or other person such as the state’s secretary of state who may be authorized under state law to accept service of process nevertheless we cannot recommend that the service routinely serve summonses on corporations by this method given the dearth of interpretative case law on this subject and the discretion vested in the district_court to determine which rules in the frcp will and will not apply to a summons enforcement matter moreover there may be little to be gained by serving such a person a registered agent or a state official certainly will not possess the knowledge or the records that the service would seek in a summons additionally if the service cannot locate a corporation or its officials with the computerized research capacity available to revenue agents and revenue officers a registered agent or state official may be equally unable to do so however in cases where the service has utterly exhausted its ability to locate a corporate officer or other appropriate manager then a summons may be served on a registered agent or other authorized person before doing this the service should contact the registered agent or state official and ask that he or she provide the service with the name and address of the person they would contact as the corporate representative if the agent or state official is unwilling to provide that information informally the service should consider summoning that information directly from the agent or state official as stated above we do not recommend that the service employ this method of service routinely or as a matter of convenience because service of a summons is always best effected if it is made on a corporate officer or other person who clearly has possession or control of the desired records and the authority to turn them over to the service this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views the court in toyota motor corporation apparently viewed sec_7603 as providing no guidance on how to serve a summons on a corporation it is possible that another court could take the opposite view and reason that sec_7603 provides for service in hand to the person to whom it is directed and therefore given that corporations can only act through individual representatives sec_7603 provides for serving these individuals in hand we also note that it is possible for a court to take a different view of rule a it is possible that a court could reason that rule a only applies to procedural issues that arise after a summons enforcement case is commenced not to issues that arise before the suit is brought such as those involving the proper method of serving a summons posts-158698-01 please call if you have any further questions
